UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4567


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

ROBERT EDWIN STEELE,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:12-cr-00515-GBL-1)


Argued:   September 19, 2014                 Decided:   December 24, 2014


Before DIAZ and THACKER, Circuit Judges, and Paul W. GRIMM,
United States District Judge for the District of Maryland,
sitting by designation.


Affirmed by unpublished opinion. Judge Diaz wrote the opinion,
in which Judge Thacker and Judge Grimm joined.


ARGUED: Jonathan P. Sheldon, SHELDON, FLOOD & HAYWOOD, PLC,
Fairfax, Virginia, for Appellant. Alexander T.H. Nguyen, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.   ON BRIEF:    Dana J. Boente, Acting United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
DIAZ, Circuit Judge:

      Petitioner Robert Steele spent nine months secretly logging

in to the email server of his former employer, gaining access to

confidential      and      proprietary         information       related       to   its

government contract bids.            As a result, Steele was convicted for

crimes   under    the     Computer     Fraud    and    Abuse    Act.      Steele    now

appeals his conviction, as well as his sentence of imprisonment

and restitution.          We reject Steele’s contentions of error and

consequently affirm the judgment of the district court.



                                         I.

      In 2007, Platinum Solutions, Inc., hired Steele as its vice

president     for       business       development        and      backup      systems

administrator.       His    duties     gave     him    access    to    the   company’s

server, which allowed him to monitor email accounts and employee

passwords.        Three    years     after      Steele    joined       Platinum,    the

company was sold to SRA International, Inc.                     Steele subsequently

resigned    and   went     to   work    for     another    company,      which--like

Platinum and SRA--provided contract IT services to government

defense agencies.         During the next nine months, Steele continued

to log in to SRA’s server via a “backdoor” account he had used

while working for Platinum and SRA, and he proceeded to access

and   download    documents      and    emails        related    to    SRA’s   ongoing



                                          2
contract        bids.            The    FBI    later       determined       that     Steele    had

accessed the server almost 80,000 times.

       A grand jury indicted Steele on two counts of wire fraud

under      18       U.S.C.       §§ 1343      and    1349,     and       fourteen     counts   of

unauthorized access of a protected computer under the Computer

Fraud and Abuse Act (“CFAA”), 18 U.S.C. § 1030. 1                                   The district

court granted a judgment of acquittal on the wire fraud charges

pursuant to Rule 29 of the Federal Rules of Criminal Procedure,

but    a    jury         convicted       Steele      on     all     of    the   CFAA    charges,

consisting of two misdemeanor and twelve felony counts.                                   Steele

received        a       prison    sentence       totaling      48    months,       significantly

less       than         the   recommendations              under     the     U.S.      Sentencing

Guidelines Manual (“U.S.S.G.”).                          In addition, the district court

ordered      him         to   pay      $50,000      in    fines,     $1,200     in     fees,   and

$335,977.68 in restitution.



                                                    II.

       Steele presents four major arguments on appeal.                                  He first

contends that the evidence was insufficient to convict him of

accessing           a    protected      computer          “without       authorization.”       He

further contends that his conviction should be reversed because


       1
       A “protected computer” includes one “used in or affecting
interstate or foreign commerce.” § 1030(e)(2).



                                                     3
the district       court’s            jury   instructions        constructively         amended

the indictment by referring to the separate crime of accessing a

computer in “excess of authorization.”                            Moreover, he asserts

that the enhancement of his charges to felonies under 18 U.S.C.

§ 1030(c)(2)(B)(ii)              violated       his    due    process     rights        and    the

constitutional         prohibition           against     double       jeopardy.        Finally,

Steele    challenges            his    prison    sentence        and    the    order     to    pay

restitution based on the district court’s failure to properly

apply the U.S.S.G. and restitution statute.                               We address each

argument in turn.

                                                A.

     Steele first contends that the evidence is insufficient to

support    his     convictions            for    accessing        a    protected       computer

“without authorization” under the CFAA.                               In considering this

claim, we view the evidence in the light most favorable to the

government,      and       we    must    affirm       the    convictions       if     there    “is

evidence    that       a    reasonable          finder      of   fact    could        accept    as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                      United States v. Pasquantino,

336 F.3d 321, 332 (4th Cir. 2003) (en banc) (quoting United

States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc)).

Because it was reasonable for the jury to conclude that Steele

acted     “without         authorization”         when       accessing        SRA’s    computer

server, we affirm Steele’s convictions.

                                                 4
       The    CFAA      imposes       criminal         and     civil      penalties          on

individuals       who    unlawfully       access       computers.         Specifically,

§ 1030(a)(2)(C),         under    which    Steele        was    indicted,        prohibits

accessing     a   protected      computer       “without       authorization”          or    in

“exce[ss of] authorized access.”                 Notably, the indictment itself

charged      Steele     with   violating        only    the    first     prong    of    this

section.

       Steele     primarily      relies    on    our    opinion     in    WEC     Carolina

Energy Solutions LLC v. Miller, 687 F.3d 199 (4th Cir. 2012), to

argue that because SRA did not change his access password when

he resigned, Steele’s post-employment access, though “ethically

dubious” was not “without authorization” as contemplated by the

statute.      We cannot agree.

       WEC Carolina contributes to a dialogue among the circuit

courts on the reach of § 1030(a)(2).                    The broad view holds that

when employees access computer information with the intent to

harm    their      employer,      their     authorization           to     access       that

information terminates, and they are therefore acting “without

authorization”        under    § 1030(a)(2).            See    Int’l     Airport    Ctrs.,

L.L.C. v. Citrin, 440 F.3d 418, 420–21 (7th Cir. 2006).                                     The

narrower      construction,       adopted       by     WEC    Carolina,     holds       that

§ 1030(a)(2)       applies       to   employees        who     unlawfully        access       a

protected computer, but not to the improper use of information

lawfully accessed.         See WEC Carolina, 687 F.3d at 203-04 (citing

                                            5
United States v. Nosal, 676 F.3d 854, 863 (9th Cir. 2012) (en

banc)).

       Importantly,       this     split     focuses    on    employees       who   are

authorized       to   access     their    employer’s    computers      but    use   the

information they retrieve for an improper purpose.                            Steele’s

case is distinguishable for one obvious reason: he was not an

employee of SRA at the time the indictment alleges he improperly

accessed the company’s server.                  In WEC Carolina, authorization

did not hinge on employment status because that issue was not in

dispute.        Here, by contrast, the fact that Steele no longer

worked for SRA when he accessed its server logically suggests

that   the      authorization      he    enjoyed     during     his   employment    no

longer existed.           See, e.g., LVRC Holdings LLC v. Brekka, 581
F.3d 1127, 1136 (9th Cir. 2009) (“There is no dispute that if

Brekka     accessed     LVRC’s      information . . . after           he     left   the

company . . . , Brekka would have accessed a protected computer

‘without authorization’ for purposes of the CFAA.”); Restatement

(Third)    of    Agency    § 3.09       (2006)   (Actual     authority      terminates

“upon the occurrence of circumstances on the basis of which the

agent should reasonably conclude” that authority is revoked.).

       Common sense aside, the evidence provides ample support for

the jury’s verdict.         SRA took steps to revoke Steele’s access to

company      information,        including       collecting     Steele’s      company-

issued    laptop,      denying     him    physical     access    to   the    company’s

                                            6
offices, and generally terminating his main system access.                        And

Steele    himself    recognized         that    his     resignation    effectively

terminated     any   authority      he     had     to      access   SRA’s    server,

promising in his resignation letter that he would not attempt to

access the system thereafter.                  Just because SRA neglected to

change a password on Steele’s backdoor account does not mean SRA

intended for Steele to have continued access to its information.

      Because Steele clearly acted “without authorization” under

the plain meaning of § 1030(a)(2), the evidence is sufficient to

affirm his convictions.

                                          B.

      The government charged Steele with “intentionally accessing

a   computer   without   authorization.”              The     indictment    did   not,

however, purport to charge Steele under the alternative crime in

§ 1030(a)(2): exceeding authorized access.                     Nevertheless, when

instructing    the   jury,    the       district      court    twice   stated     that

Steele had been charged with “intentionally accessing a computer

without   authorization      and    in    excess      of    authorization . . . .”

J.A. 781–83 (emphasis added).             Steele urges that these erroneous

instructions     constituted        a     constructive         amendment     of   the

indictment requiring reversal.            We disagree.

      A constructive amendment (or fatal variance) occurs when

the court “broadens the possible bases for conviction beyond

those presented by the grand jury.”                   United States v. Foster,

                                          7
507 F.3d 233, 242 (4th Cir. 2007) (quoting United States v.

Floresca, 38 F.3d 706, 710 (4th Cir. 1994) (en banc)).                               It is

distinguishable from a non-fatal variance, which occurs when the

facts proven at trial differ in some nonessential way from the

facts alleged in the indictment, or when the court fails to

instruct    the     jury    on    an     essential       element      of    the    charged

offense.    See Floresca, 38 F.3d at 709–10.

     We    review    de    novo    the    question       of    whether      the   district

court constructively amended the indictment.                          United States v.

Allmendinger, 706 F.3d 330, 339 (4th Cir. 2013).                              Under this

circuit’s    precedent,      the       finding    of    a     constructive        amendment

requires    reversal,      even    where--as       here--a       defendant        fails    to

preserve the error.         See Floresca, 38 F.3d at 714.

     Steele contends that the district court’s references to the

“exceeds    authorization”         language      of     § 1030(a)(2)        amount    to   a

constructive      amendment       because        they       provide    an    additional,

unindicted basis for the jury to convict him.                         While it may be

true that instructing the jury on the elements of an “exceeds

authorization” charge or explicitly changing the indictment to

reflect this charge could constitute a constructive amendment,

the district court’s two references to “exceeding authorization”

do not rise to this level.

     Indeed, our cases hold that a variance or misstatement is

not fatal if the indictment, evidence, and jury instructions as

                                            8
a whole support conviction on the crime charged.                         See, e.g.,

United   States    v.    Lentz,   524 F.3d 501,   514    (4th    Cir.     2008)

(finding    that   the     “indictment,       evidence,         instructions,          and

arguments . . . viewed in their totality” made “implausible” the

claim that the court’s supplemental instruction amounted to a

constructive amendment); United States v. Velez, 27 F. App’x

179, 181 (4th Cir. 2001) (per curiam) (concluding that because

the court made clear that the defendant was “not on trial for

any act . . . not alleged in the indictment” and “sent a copy of

the   indictment    and     a   verdict      form    to    the    jury        room,”     a

misstatement by the court while reading the instructions did not

amount to a constructive amendment).

      In this case, the district court’s references to “in excess

of    authorization”      occurred      in   the    context      of     the     court’s

instructions regarding the statutory felony enhancements:

         Counts 3 through 16 charge Mr. Robert Edwin Steele
      with   intentionally  accessing   a  computer   without
      authorization and in excess of authorization and that
      the value of the information obtained exceeded $5,000.

         . . .

         Counts 3 through 16 charge[] the defendant, Mr.
      Robert Edwin Steele, with intentionally accessing a
      computer without authorization and in excess of
      authorization and that the offense was committed in
      furtherance of a criminal and tortious act in
      violation of . . . the laws of the Commonwealth of
      Virginia . . . .




                                         9
J.A. 781–83 (emphasis added).                 The court thereafter instructed

the jury on how it should calculate the value of the information

obtained      and    on   the    elements     of    the    Virginia       grand    larceny

statute that supported the felony enhancements.                       Nowhere did the

court, as Steele contends, expressly tell the jury that it could

find Steele guilty if it found he had acted “in excess of his

authorization.”

       We note that the parties took pains to ensure that the

district      court’s       written     instructions        did    not     contain      the

“exceeds authorization” language, and the court expressly struck

that language from the instructions.                      The court also read the

indictment      to    the    jury,     without      the   “exceeds        authorization”

language.      In addition, the court’s recitation of the elements

included      only    the     charge    of    accessing      a     computer       “without

authorization.”           Moreover, the court told the jury that it was

to    consider      the     instructions      “as    a    whole”    in     reaching     its

decision      and    that    Steele    was    not    on   trial    for     any    act   not

charged in the indictment.              Finally, the jury received a copy of

the indictment and the verdict forms based on the indictment.

       Given that the bulk of the district court’s instructions to

the    jury    correctly        referred     to     the   charge     as    accessing     a

computer “without authorization,” we conclude that the court’s

two isolated references to accessing a computer “in excess” of

authorization did not constitute a constructive amendment.

                                             10
                                              C.

        Next,   Steele      asserts      that       his   felony     convictions     under

§ 1030(c)(2)(B)(iii)            are    constitutionally        flawed.        Typically,

accessing       a    protected        computer       without    authorization        is     a

misdemeanor offense under the CFAA.                       The statute does, however,

provide three ways through which the offense may be enhanced to

a felony: (1) committing the offense for “commercial advantage

or   private        financial    gain”;       (2)    committing       the    offense      “in

furtherance of any criminal or tortious act in violation of”

state or federal law; or (3) if “the value of the information

obtained    exceeds        $5,000.”        18      U.S.C.   § 1030(c)(2)(B)      (2012).

Accordingly,         the    indictment        charged       Steele     not    only     with

accessing a protected computer without authorization but also

with doing so on the basis of these three felony enhancements,

including in furtherance of Virginia’s grand larceny statute,

Va. Code Ann. section 18.2-95.

       Steele first argues that the Virginia statute and the CFAA

provision are proved using the same criminal conduct.                          According

to Steele, because the two offenses merge, the government was

barred by double jeopardy principles from enhancing what would

have    been    a    misdemeanor       into     a    felony    conviction.       Second,

Steele argues that he could not be convicted of grand larceny

under     the       Virginia     statute        because      “intangibles”      such       as

computer data cannot be the subject of common law larceny under

                                              11
Virginia law.         Consequently, enhancing his offenses to felonies

on this basis violates his due process rights.

      Because Steele did not preserve these objections to his

convictions, we review them for plain error.                           See United States

v. Hastings, 134 F.3d 235, 239 (4th Cir. 1998) (citing United

States v. Olano, 507 U.S. 725, 731–32 (1993)).                            As we explain,

no   error,    plain     or    otherwise,           occurred.        Steele’s     arguments

cannot upend common sense conclusions that the Virginia statute

does not present a merger problem, nor that Steele could be

convicted under the statute.

                                               1.

      Steele relies heavily on our decision in United States v.

Cioni,   649 F.3d 276   (4th     Cir.        2011),   to      support    his    double

jeopardy argument.            That case involved the defendant’s unlawful

accessing of email accounts and her subsequent viewing of emails

contained      in     those    accounts.             Id.   at     279–81.        Cioni    was

consequently         convicted        of       accessing        a      computer       without

authorization         (in     violation         of     § 1030(a)(2)(C)),          and     her

conviction     was     enhanced    to      a    felony     on    the    theory    that    her

conduct was “in furtherance of” obtaining unauthorized access to

communications in electronic storage (a violation of 18 U.S.C.

§ 2701(a)).         Id. at 281.

      Cioni     challenged        her      convictions          by    arguing     that    the

government     used     the    same     conduct--her         unlawful       accessing     and

                                               12
viewing      of      email       accounts--to             support        both    the        underlying

violation of § 1030(a)(2)(C) and the felony enhancement under

§ 2701(a).           Id.         We    agreed,        holding      that       such    an     “overlap”

creates a “merger problem, tantamount to double jeopardy.”                                           Id.

at 282–83 (quoting United States v. Santos, 553 U.S. 507, 527

(2008)      (Stevens,        J.,        concurring          in     the       judgment)       (internal

quotation marks omitted)).

       Steele     likewise            contends        that       his     conduct      of    accessing

protected      computers          improperly          supported          both    a    violation       of

§ 1030(a)(2)(C)            and    the     accompanying            felony       enhancement         under

Va. Code Ann. section 18.2-95.                            We disagree.          Primarily, proof

of   § 1030(a)(2)(C)             requires        only       that       the    defendant       read    or

observe        data;         “[a]ctual               asportation . . . need                  not      be

proved . . . .”             See United States v. Batti, 631 F.3d 371, 377

(6th    Cir.      2011)      (quoting           S.    Rep.       No.     99-432,       6–7     (1986),

reprinted       in    1986        U.S.C.C.A.N.             2479,       2484).         The    Virginia

statute, on the other hand, criminalizes grand larceny, which by

definition requires proof of an actual taking.                                   See Dunlavey v.

Commonwealth,          35 S.E.2d 763,           764     (Va.       1945);        Welch     v.

Commonwealth, 425 S.E.2d 101, 104 (Va. Ct. App. 1992).

       In    this     case,           Special    Agent        Etienne,          who    investigated

Steele’s conduct, testified that the FBI recovered evidence that

Steele not only accessed emails and bid documents but actively

downloaded them and saved them to multiple hard drives connected

                                                     13
to   his    personal     computer.     J.A.   700–02    (describing        Steele’s

organized and purposeful method for saving documents in labeled

file folders on his hard drive).               In addition, the government

provided the jury with a summary chart of the charges against

Steele, listing specific documents supporting those charges, the

value associated with those documents, and the location where

they were found on Steele’s computer hard drives.                       J.A. 1069. 2

Through     this    evidence,   the   government      was   able   to    show   that

Steele’s     conduct      included    not    simply    reading     or     observing

protected        information    but   also    downloading     (“taking”)        that

information.

      In sum, because the government used different conduct to

prove      the     two   offenses,    Steele’s     felony     convictions       for



      2
       The documents listed under Counts 7, 8, 11, 12, and 13 of
the summary chart have no corresponding hard drive location,
presumably because the government could not establish that
Steele actually downloaded those documents.        However, the
district court instructed the jury that it could also find
Steele guilty of a felony if (1) he accessed the computer data
for “commercial advantage or private financial gain” or (2) “the
value of the information obtained exceed[ed] $5,000.” The jury
considered substantial evidence that both additional felony
enhancements existed.   J.A. 551–55 (testimony of Agent Etienne
describing Steele’s access and downloads of documents related to
bids for which his new company competed with his old); J.A. 993–
1018 (charts showing development costs of the information
accessed by Steele); J.A. 1069 (summary chart estimating
proprietary value of the information accessed and downloaded by
Steele).    This evidence fully supported the jury’s felony
verdicts on Counts 7, 8, 11, 12, and 13.



                                        14
violating the CFAA do not raise the double jeopardy concerns

implicated by Cioni.

                                              2.

      Steele      similarly      relies       on    Carter    v.     Commonwealth,          682
S.E.2d 77    (Va.   Ct.    App.    2009),        to    contend    that      his   felony

convictions under the CFAA violate his due process rights.                                  In

Carter, the defendant was convicted of stealing paint from a

retail     store.       On     appeal,    he       argued    that    the    evidence        was

insufficient to convict him of larceny because he never intended

to keep the paint, but rather sought to return it for a cash

refund. 682 S.E.2d    at    79–81.         The    court    rejected      Carter's

argument,       but     it    also     rejected       the     government’s         separate

contention       that   the    value     of    the    paint    could       be   subject      to

larceny, noting that “an intangible cannot be the subject of

larceny.”        Id. at 81 & n.7 (internal quotation marks omitted).

Steele argues that, likewise, computer data--as an intangible--

is   not    subject      to    larceny,       and    therefore       he    could      not   be

convicted under the Virginia statute.

      We reject this contention.                   Virginia law expressly provides

that,

      For the purposes of § 18.2-95 . . ., personal property
      subject to . . . larceny . . . shall include:

      1. Computers and computer networks;




                                              15
       2. Financial instruments, computer data,                                   computer
       programs, computer software and all other                                  personal
       property regardless of whether they are:

       a. Tangible or intangible . . . .


Va. Code Ann. § 18.2-152.8 (West 2011) (emphasis added).                                     Under

this     section,          intangible      computer      data     may        be    subject      to

larceny, even common law larceny, as codified by section 18.2-

95.      Moreover, we find Carter distinguishable.                                Not only is

theft     of    an         amorphous      concept       like     value       more       properly

considered       an    intangible         than    computer       data    (which         is   only

“intangible”          in    that     it    is    electronic),       there         is    also    no

Virginia statute that expressly includes “value” in the type of

property       subject       to    larceny.          Accordingly,       we    conclude         that

Steele    could        have       been    convicted      under    the        Virginia        grand

larceny statute for accessing and downloading the proprietary

information of his former employer.

                                                D.

       Lastly, we reject Steele’s contentions that the government

erred in calculating both his sentence under the U.S.S.G. and

the amount of restitution required under the Mandatory Victims

Restitution Act of 1996 (“MVRA”), 18 U.S.C. § 3663A.                                   We review

both sentencing and restitution judgments under a deferential

abuse of discretion standard.                    Gall v. United States, 552 U.S.
16
38, 41 (2007); United States v. Harvey, 532 F.3d 326, 339 (4th

Cir. 2008).

       The   district   court    accepted     the    recommendation       of     the

presentence      investigation      report   that    Steele’s     base    offense

level be increased by 18 points under U.S.S.G. § 2B1.1(b)(1)

because his theft caused more than $2,500,000 in loss.                           The

court arrived at the loss estimate ($3,048,769.55) by looking at

the costs incurred by SRA to prepare the documents accessed by

Steele relating to specific government contracts for which his

new    company   competed    with    his   old.     Steele   argues      that,    in

increasing his offense level to account for intended loss, the

government failed to show that Steele had the subjective intent

to cause the amount of loss calculated.

       Our precedent is clear that when calculating loss under

§ 2B1.1(b)(1), intended loss (rather than actual loss) is the

appropriate measure.        See United States v. Miller, 316 F.3d 495,

499 (4th Cir. 2003).        Although Steele testified that he did not

have   the   subjective     intent   to    cause   his   former   employer       any

loss, the district court did not accept his explanation.                       J.A.

1101 (Steele’s explanation was “farfetched.”); J.A. 1118 (“Well,

I just don’t buy it.”); J.A. 1120 (“[Y]ou say, ‘I just had [this

information] on my computer.           I did nothing with it.’            I don’t

buy that either.”).         Because the court accounted for Steele’s

subjective intent when determining his sentence, its conclusion

                                       17
was not in error.           See United States v. Cloud, 680 F.3d 396, 409

n.7 (4th Cir. 2012) (finding that the court’s rejection of the

defendant’s argument that there was no intended loss “adequately

accounted for [his] subjective intent”).

       We are also satisfied that the district court imposed a

reasonable amount in restitution.                 Under the MVRA, a court must

award restitution where the defendant is convicted of an offense

against property           and    the   victim    suffers    pecuniary    loss.     18

U.S.C. § 3663A(c)(1) (2012).                 Restitution must include both the

victim’s      “expenses          incurred     during     participation       in     the

investigation or prosecution of the offense” and the value of

any stolen property (if return of the property “is impossible,

impracticable, or inadequate”).               § 3663A(b)(1)(B), (b)(4).

       The district court awarded $228,400 in restitution for the

amount      spent     by    SRA    to    assist     in   the    investigation      and

prosecution      of    the       offenses.        Further,     the   court   awarded

$91,462.80, as a fractional component of the development costs

of    the   stolen     proprietary       information.          Finally,   the     court

awarded $16,114.88 in legal fees, for a total restitution award

of $335,977.68.

       Steele contests the district court’s restitution order on

two   grounds:      first,       that   no   evidence    supported    the    $228,400

amount, and second, that the court erred in its calculation of

SRA’s actual loss.          We disagree on both counts.

                                             18
        First,     the    district       court      concluded      that     the    $228,400

amount was reasonable given that 11 SRA employees spent over

1,083     hours     assisting      the     authorities        in    investigating          and

prosecuting the offenses.               Although this number differs from the

$75,330 that        the    government        proffered       at   trial     for    the   time

spent by those same 11 employees, the increase is understandable

in light of the additional time required to testify and help

prepare for the trial.

       Second,     the     $91,462.80        actual    loss       amount    reflects       the

district court’s decision to award SRA only 3% of its estimated

cost of preparing the bid documents that Steele accessed.                                  The

MVRA    requires     restitution        to    be    based    on    the     victim’s      total

actual loss.        See Harvey, 532 F.3d at 339.                   While it is unclear

why the district court chose to award SRA only a fraction of its

total    loss,     any    error    in    the       court’s    calculation         inured    in

Steele’s favor.           Accordingly, we decline to disturb the district

court’s restitution award.



                                             III.

       For   the    reasons       given,     we     affirm    the    district       court’s

judgment.

                                                                                   AFFIRMED




                                              19